NO








NO. 12-10-00145-CV
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
DANIEL DAVID WILSON,
APPELLANT                                                     '     APPEAL
FROM THE 3RD
 
V.                                                                         '     JUDICIAL
DISTRICT COURT OF
 
MEGAN LOUISE WILSON,                            '     HENDERSON
COUNTY, TEXAS
APPELLEE
 


MEMORANDUM OPINION
PER CURIAM
            This
appeal is being dismissed for want of jurisdiction pursuant to Texas Rule of
Appellate Procedure 42.3(a).  The trial court’s judgment was signed on February
10, 2010.  Under rule of appellate procedure 26.1, the notice of appeal must be
filed within thirty days after the judgment is signed.  But Appellant filed a
motion for new trial.  See Tex.
R. App. P. 26.1(a) (providing that notice of appeal must be filed within
ninety days after judgment signed if any party timely files motion for new
trial). Therefore, his notice of appeal was due to have been filed no later
than May 11, 2010.  Appellant’s notice of appeal was not filed until May 17,
2010.  Because Appellant’s notice of appeal was not filed on or before May 17,
2010, it was untimely.  
            On
June 8, 2010, this court notified Appellant pursuant to Texas Rules of
Appellate Procedure 37.1 and 42.3 that his notice of appeal was untimely.  
Appellant was further informed that the notice of appeal was filed before the
deadline for a motion to extend time for filing the notice of appeal as
provided in Texas Rule of Appellate Procedure 26.3.  Therefore, our notice
continued, a motion to extend the time for filing would be implied in
accordance with Verburgt v. Dorner, 959 S.W.2d 615, 615 (Tex.
1997).  Appellant was notified, however, that the appeal would be dismissed for
want of jurisdiction unless he notified the court in writing, on or before June
18, 2010, of facts that reasonably explained his need for an extension of time
to file the notice of appeal.  See id.  The deadline for
responding to this court’s notice has expired, and Appellant has not responded
to the June 8, 2010 notice.  Consequently, Appellant’s implied motion for an
extension of time to file the notice of appeal is overruled.  See id.  
            Because
this court is not authorized to extend the time for perfecting an appeal except
as provided by Texas Rules of
Appellate Procedure 26.1 and 26.3, the appeal is dismissed for want of
jurisdiction.  See Tex.
R. App. P.  42.3(a).
Opinion delivered June 23, 2010.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(PUBLISH)